Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hairpiece that is also coupled to the horse tail” of claim 5 and the liner of claims 6-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Trimmer (US 5462020).
For Claim 1, Trimmer discloses a sleeve for a horse tail (“animal tail cover,” title and disclosure), comprising:
a cylinder (16) having a diameter and a length (Fig. 3) with an open first end (the top of 16) and an open second end (bottom opening 56) opposite the open first end (Fig. 3) wherein the cylinder is operable to receive the horse tail therethrough (the device 10 of Trimmer is designed with an interior space and two open ends which may receive the tail therethrough, in the same manner as the instant invention); and
a band (22), coupled at an attachment point on an exterior surface of the cylinder (Fig. 3), for adjusting at least the diameter of the cylinder such that an adjustment of the band compresses the sleeve against the horse tail at a desired location along the length of the horse tail (as described in Col. 2, lines 38-54).

Additionally, Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Rontal (US 5727575).
For Claim 1, Rontal discloses a sleeve for a horse tail (the device 10 as illustrated in Figure 4 of Rontal may be used on any animal, including a horse’s tail), comprising:
a cylinder (tube 21) having a diameter and a length (when closed, the device has a diameter and length, Fig. 4) with an open first end (top of 10 opposite of 21) and an open second 
a band (fastening straps 6), coupled at an attachment point on an exterior surface of the cylinder (the point at which elements 6 are fastened around the outside of the permanently open tube 21), for adjusting at least the diameter of the cylinder such that an adjustment of the band compresses the sleeve against the horse tail at a desired location along the length of the horse tail (in the same manner as the instant invention, the device 10 of Rontal uses the straps 6 to compress in and hold the hair in place).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trimmer in view of Penge (US 2007/0084155).
For Claim 2, Trimmer discloses the sleeve of claim 1.
Trimmer is silent to further comprising a cover, externally coupled to at least one of the cylinder and the band, in which the cover provides a decoration to the horse tail.
Penge, like prior art above, teaches a sleeve for a horse’s tail (title, disclosure), further comprising a cover (24), externally coupled to a cylinder (the braided portion 24 is clearly shown on the outside of the sleeve formed by 12, Fig. 1), in which the cover provides a decoration to the horse tail [0016].

For Claim 3, the above-modified reference teaches the sleeve of claim 2, and Penge further teaches in which a length of the cover is larger than the length of the cylinder (Fig. 1).
For Claim 4, the above-modified reference teaches the sleeve of claim 3, and Penge further teaches in which the cover comprises a braided hairpiece [0016].
For Claim 5, the above-modified reference teaches the sleeve of claim 3, and Penge further teaches in which the cover comprises a hairpiece that is also coupled to the horse tail (“The orientation of braided portion 24 on body 12 permits tail cover 10 to be integrated into a horse's tail in an efficient and secure manner that is also aesthetically pleasing,” [0016] wherein “into” is believed to support coupling of the hairpiece to the hair of the horse, as best understood).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Trimmer in view of Russell (GB 2438067).
For Claim 6, Trimmer discloses the sleeve of claim 1.
Trimmer is silent to further comprising a liner, coupled at least to the cylinder.
Russell, like prior art above, teaches an animal care device (title, disclosure) further comprising an outer cylinder and a liner (“…an inner synthetic fibre fabric layer which is impregnated with an evaporative liquid comprising water and alcohol, a flexible protective outer layer 20 and adjustable releasable fastenings 18…” abstract).

For Claim 7, the above-modified reference teaches the sleeve of claim 6, and Russell further teaches in which the liner comprises a material capable of retaining at least one of a liniment, a salve, a balm, a liquid (“an evaporative liquid,” abstract), and a cream.
For Claim 8, the above-modified reference teaches the sleeve of claim 7, and the above-modified reference further teaches in which the liner positions the least one liniment, salve, balm, liquid, and cream proximate the horse tail (in the above combination, the evaporative liquid is kept near the tail by the liner of Russell incorporated into the device of Trimmer). 
 
 Response to Arguments
Applicant’s arguments with respect to present claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, regarding the arguments to the drawing objections, Applicant points to MPEP 608.02 for the support that the “hairpiece that is also coupled to the horse tail” (claim 5) nor the liner (claims 6-8) is required because one of ordinary skill would know how to make this device; however, Applicant is, in fact, attempting to patent these two claimed features in the instant invention. One of ordinary skill must know how the Applicant intended for it to be put together. MPEP § 608.02(d) also states “Any structural detail that is of sufficient importance to be described should be shown in the drawing.” If such details arise to the import that they are claimed, it is suggested that they also are important enough to be illustrated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643